DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022, has been entered.  The amendment of claim 1 is acknowledged.
 Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. 2011/0075867 (“Chung”).
Claim 1
Chung discloses a piezoelectric device comprising: a substrate in which a plurality of recessed portions are formed (substrate 110); a diaphragm formed on a surface of the substrate on one side (diaphragm 120); and a piezoelectric actuator formed on a surface of the diaphragm on a side opposite the substrate (piezoelectric actuator 130), the piezoelectric actuator including a first electrode, a piezoelectric layer, and a second electrode (first electrode 132, piezoelectric layer 134, second electrode 136), wherein the piezoelectric actuator includes an active portion in which the piezoelectric layer is interposed between the first electrode and the second electrode, in a plan view viewed in a direction in which the first electrode, the piezoelectric layer, and the second electrode are layered (Fig. 2A, active portion of 130 is between the electrodes), the active portion is provided from an edge portion to a portion outside a recessed portion of the plurality of recessed portions (Fig. 2A), the edge portion being, in an area that opposes the recessed portion, an area other than a middle portion, the middle portion being defined by a section of the diaphragm that overlaps the recessed portion and is not covered by any of the first electrode, the piezoelectric layer, and the second electrode (Fig. 2A, first and second electrodes and piezoelectric layer not provided over a central portion over chamber 112), in the plan view, the recessed portions in an arrangement direction in which the plurality of recessed portions are arranged have the active portions at the edge portions on both sides of the portion opposite the recessed portions, and the recessed portions in the arrangement direction in which the plurality of recessed portions are arranged have no active portion at the middle portions on both sides of the portion (Fig. 2A), and in an area where the active portion and the diaphragm overlap each other in plan view, a ratio tf/ts of a film thickness tf of the piezoelectric layer to a film thickness ts of the diaphragm is 4.7 or less (paragraphs [0050-0051], piezoelectric thickness 3 microns to diaphragm thickness of 3 microns encompasses a ratio of 1).

Claim 2
Chung discloses the piezoelectric device according to claim 1, wherein the ratio tf/ts is 2.5 or less (Chung, paragraph [0079], paragraphs [0050-0051], piezoelectric thickness 3 microns to diaphragm thickness of 3 microns encompasses a ratio of 1).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2011/0075867 (“Chung”) in view of U.S. Patent Pub. 2018/0154652 (“Yazaki”).
Claim 4
Chung discloses the piezoelectric device according to claim 1.
Chung discloses using a silicon wafer for the diaphragm (paragraph [0050]) but does not appear to explicitly disclose wherein the diaphragm contains single crystal silicon.
Yazaki discloses a piezoelectric type ejection head using a silicon single crystal substrate (paragraph [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a silicon monocrystalline substrate, as disclosed by Yazaki, into the device of Chung, for the purpose of more easily etching surfaces with anisotropic etching (Yazaki, paragraph [0054]).

Claim 5
Chung in view of Yazaki discloses the piezoelectric device according to claim 4, wherein the single crystal silicon in the diaphragm has compressive stress (Yazaki, paragraph [0112], compressive stress counters the tensile stress deposited).  

Claim 6
Chung discloses the piezoelectric device according to claim 1.
Chung does not appear to explicitly disclose wherein a neutral line of stress exists in a portion of the diaphragm interposed between the active portion and the recessed portion.
Chung discloses a neutral line of stress between boundaries (Yazaki, paragraph [0018], stress suppressed at boundary).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a neutral line of stress exists in a portion of the diaphragm interposed between the active portion and the recessed portion, as disclosed by Yazaki, into the device of Chung, for the purpose of suppressing destruction of the actuator between the layers (Yazaki, paragraph [0018]).

Claim 8
Chung discloses the piezoelectric device according to claim 1 (paragraph [0006-0007], MEMS or piezoelectric speaker).
Chung does not appear to explicitly disclose the piezoelectric device in a liquid ejecting head.
Yazaki discloses piezoelectric actuators being used in piezoelectric motors, MEMS devices, and printheads (paragraphs [0131-0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the piezoelectric device in a liquid ejecting head, as disclosed by Yazaki, for the purpose of providing actuation based on a space and piezoelectric actuator (Yazaki, paragraph [0131-0132]).

Claim 9
Chung in view of Yazaki discloses a liquid ejecting apparatus comprising the liquid ejecting head according to claim 8 (Yazaki, Fig. 15).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Patent Pub. 2011/0075867 (“Chung”) in view of U.S. Patent Pub. 2012/0268529 (“Baumer”).
Claim 3
Chung discloses the piezoelectric device according to claim 1, wherein the ratio tf/ts is larger than zero (Chung, paragraphs [0050-0051], piezoelectric thickness 3 microns to diaphragm thickness of 3 microns encompasses a ratio of 1).
Chung does not appear to explicitly disclose and is smaller than (Es/Ef) 1/2, where Ef is a Young's modulus of the piezoelectric layer and Es is a Young's modulus of the diaphragm.
Baumer, discloses using a compliant membrane for a diaphragm including being smaller than (Es/Ef) 1/2, where Ef is a Young's modulus of the piezoelectric layer and Es is a Young's 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a ratio smaller than (Es/Ef) 1/2, where Ef is a Young's modulus of the piezoelectric layer and Es is a Young's modulus of the diaphragm, as disclosed by Baumer, into the device of Chung, for the purpose of allowing the diaphragm to have negligible effect on deflection where it covers the transducer and effects of resonant frequency (Baumer, paragraph [0058].

Claim 7
Chung in view of Baumer discloses the piezoelectric device according to claim 1, wherein the ratio tf/ts is 2.0 or less (Chung, paragraphs [0050-0051], piezoelectric thickness 3 microns to diaphragm thickness of 3 microns encompasses a ratio of 1).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853